Case 1:14-cr-00296-PAC Document 193 Filed 06/17/20 Page 1 of 2

Nafow DAVIS

Ke V0, CPFTS-287 |

iz LZ horttfo OC

Lider of Carttefiore| Zp S; Lj pfs or

Y 0. LION JODO
 Lresson 78 (OFFO -

Ui ped Sprfles LU Sf Jelgt | a
Aor fle Sten OD ief. oF KE yorR -

New york My (0027...

Zz. ‘yor kd Salas: xy he Deus =. WW a LIL YH) ) JPCV JES
(Ano), [ou 20200)

 

—

CZ AL GE Cris. . et co oe

er Fi ti fer g JA Soper cs fo a SOP (OP) a

| fed SO LIED GE Y faher fi Seyret. (1 Ic0p ver
Se te ira On Ae st (00 Ke leete grep fee Zw “ See. first
SA? ff O LRA E OCR Goer ene bn et /a f (CCLOOP

Vp bn 0. PbA CME) OC). 72 Mawr Fb Coy 1D- 7p.
Difco 4s S26, J! Pox br Gee HOLT Eo Sten BO AL wreteom

| Le. FEC TO. Lk. ow YA. Ai bow ets LG OL, 296. FAL)

Ce flew. Jhb bee Cay et ya See Sif bry OF Ort ety

Lb Caeuje. fo Ce E Cir evo AA IRF Wow y SOI SOPS Af?

a | Zen fit C8. CO Hf arel Shang. OA Sle opta fi nd) Pirn.

RR rg ghee Coro 7 Sed? fle OF (Mel BeCeSé eth
@
COE Document 193 Filed 06/17/20 Page 2 of 2

| wv, Mite? anh Exp ba Mf Cpt Storm fo JPR «Ena Sehiod.
fe Chie o pb Atl pe hia SA ay ect. FE Ba hivim LO"
Ce. tt hot. EL 107 Showa y on Stx . BCLED.. Zhen be. whe for.

vel Ve oo pyre. un coe

  

fiz Sound pe OS .
bY di fe Uoobed Caf,

JUN 46 2929. i

CHAMBER
HONORABLE tay t aoy
USD

 

 

 
